     Case: 6:21-cv-00006-KKC Doc #: 8 Filed: 04/01/21 Page: 1 of 2 - Page ID#: 52

                                                                     Eastern District of Kentucky
                                                                           FILED
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY                     /:. ·}~ 0 1 2021
                              SOUTHERN DIVISION
                                                                              AT LEXiNGTON
                                    LONDON                                   HOBERT R. CARR
                                                                      r.,_rn~ J.S. DISTRICT COURT

JOYCE SEARS,                                             CIVIL NO. 6:21-06-KKC
      Plaintiff,

v.                                                      OPINION AND ORDER

UNITED STATES OF AMERICA,
      Defendant.



                                         *** *** ***
       This matter is before the Court on the United States' Motion to Dismiss Plaintiffs

Complaint pursuant to Fed. R. Civ. P. 12(b)(l) for lack of subject matter jurisdiction. The

United States' motion to dismiss is predicated on the plaintiffs alleged failure to present

and exhaust her administrative claims, under the Federal Tort Claims Act, as expressly

required by 28 U.S.C. § 2675(a). (DE 6). In response, Plaintiff argues that she has presented

her claims to the Department of Health and Human Services (HHS), and that she expects

to receive a response from the HHS as to her claims no later than April 14, 2021. She asks

the Court to hold this case in abeyance pending exhaustion. (DE 7). However, case law

suggests that dismissal is the appropriate result.

       In McNeil v. United States, 508 U.S. 106 (1993), the Supreme Court clarified that a

prematurely filed FTCA claim must be dismissed even if the plaintiff ultimately exhausts

his administrative remedies before "substantial progress" has occurred in the case. 508 U.S.

at 110-13. There, the plaintiff filed a FTCA claim against the United States in federal court

before exhausting his administrative remedies. After exhausting, the plaintiff notified the

district court that his administrative claim had been denied. The district court granted the
    Case: 6:21-cv-00006-KKC Doc #: 8 Filed: 04/01/21 Page: 2 of 2 - Page ID#: 53




United States' motion to dismiss the plaintiffs complaint as premature due to the failure to

exhaust before filing. The Supreme Court affirmed, settling a circuit split over whether a

premature FTCA complaint could survive dismissal if administrative exhaustion occurred

before "substantial progress" had been made in the federal litigation. See id. at 110-13.

       Accordingly, for these reasons, the Court hereby ORDERS that the United States'

motion to dismiss (DE 6) is GRANTED. The Court shall enter a corresponding Judgment.

       Dated April 1, 2021




                                               2
